Citation Nr: 0421884	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-02 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for hypertension. 

Entitlement to service connection for leukoplakia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from May 1963 to May 
1966.  He also had subsequent active duty and inactive 
reserve duty. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in September 
2002 (denial of service connection for leukoplakia) and 
January 2003 (denial of service connection for hypertension) 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The veteran timely appealed these 
decisions. 

The issue of service connection for hypertension is addressed 
in the REMAND appended to this decision.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained; the RO has notified the appellant of the 
evidence needed to substantiate the claim addressed in this 
decision, and obtained all relevant evidence designated by 
the appellant.

2.  The preponderance of the evidence demonstrates that the 
veteran's leukoplakia was not present during service or for 
many years thereafter and it is not linked to any incident of 
active service, active duty for training, or inactive duty 
for training, to include any oral or gum trauma.   




CONCLUSION OF LAW

Leukoplakia was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice and duty to assist provisions contained 
therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  

In the rating decisions and statements of the case the RO 
advised the veteran of what must be demonstrated to establish 
service connection for leukoplakia.  An August 2002 RO letter 
notified the veteran what must be demonstrated to establish 
service connection for leukoplakia, and also requested the 
veteran to send copies of any records or documents he had 
regarding his claim for service connection.  The RO advised 
the veteran that VA would request any information or evidence 
the veteran wanted VA to obtain, including any medical 
evidence from his doctors about which he told VA, and 
requested the veteran to provide information regarding 
medical treatment; the RO sent VA Forms 21-4142 
(Authorization and Consent to Release Information to VA) for 
this purpose.  The RO specifically advised the veteran that 
VA had requested service medical records from the service 
department, and treatment records from Dr. J.S.M.  Thus, the 
veteran has been advised which portion of evidence is to be 
provided by him and which portion VA will attempt to obtain 
in accordance with 38 U.S.C.A. § 5103(a).  These documents 
show that the appellant was notified of the evidence needed 
to substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio, 16 Vet. App. at 183. 

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004)), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  In this case, in an August 
2002 letter, the RO provided VCAA notice to the veteran 
before either the September 2002 or January 2003 RO rating 
decision.
 
The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the case of the veteran's claim, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In this case, the Board 
finds that the appellant was fully notified of the need to 
give to VA any evidence pertaining to his service connection 
claim.  In the August 2002 letter, after advising the veteran 
of the need for evidence of in-service injury or disease, 
current disability, and a relationship between the current 
disability and an injury, disease, or event in service, the 
RO requested the veteran to "send us the evidence we need as 
soon as possible," and reminded the veteran that he still 
had the responsibility of supporting his claim with 
appropriate evidence.  In the August 2002 letter, the RO 
asked the veteran to inform the RO about any additional 
information or evidence that he wanted the RO to obtain.  In 
a letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all service medical records and all 
indicated post-service medical records.  The Board finds that 
the RO has obtained, or made reasonable efforts to obtain, 
all records or other evidence that might be relevant to the 
appellant's claim.

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

As the basis of this decision is that the veteran did not 
have an in-service "injury or disease" relating to 
leukoplakia, including no chronic disability of leukoplakia 
during service or active duty for training, or evidence of an 
oral cavity "injury" during Reserve service, no further 
examination or a nexus opinion would aid in substantiating 
the claim.  In the absence of any evidence of leukoplakia or 
any abnormal finding related to the disability in question 
during active duty, active duty for training or inactive duty 
for training or for so many years thereafter and without any 
evidence whatsoever tending to link the disorder to service, 
the Board finds that  
There is no duty to provide an examination or opinion.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
Accordingly, the Board finds that no further notice to the 
veteran or assistance in acquiring additional evidence is 
required by the cited legal authority.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

II.  Service Connection Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2003).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection was 
manifest to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In the context of reserve component service, the term 
"active military, naval or air service" includes any period 
of active duty for training in which the individual was 
disabled from a disease or injury and any period of inactive 
duty training during which the individual was disabled from 
an injury, if that injury was incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24).  Active duty for 
training is defined as full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 U.S.C.A. § 
101(22).  Inactive duty for training is defined as other than 
full-time duty performed by the Reserves.  38 U.S.C.A. § 
101(23) (West 2002).
 
III. Service Connection for Leukoplakia

The veteran contends generally that his leukoplakia began 
during active duty service.  He believes that the service 
medical (dental) record reference to a biopsy taken during 
service on January 6, 1965, and the fact that photographs of 
the oral cavity were also taken on January 6, 1965, somehow 
raises a "presumption" that he had leukoplakia at that 
time.  In his Application for Compensation, the veteran did 
not indicate the date his leukoplakia is alleged to have 
begun.

Service medical records are negative for complaints, clinical 
findings, or a diagnosis of leukoplakia.  There record 
reflect that on January 6, 1965, a biopsy of the palate was 
performed, and photographs of the oral cavity were taken.  No 
clinical findings or diagnosis of leukoplakia are noted at 
the next service medical entry in April 1965.  At the May 
1966 service separation examination, the veteran's mouth was 
clinically evaluated as normal.  Reservist examination report 
dated in June 1967 is negative for any complaints, findings, 
or diagnosis of leukoplakia.  

Private post-service treatment records reflect a current 
diagnosis of leukoplakia.  For example, at a May 1997 private 
examination, the veteran reported a history of having had 
leukoplakia since the 1960's.  In the May 1997 report, Dr. 
J.M.W., D.D.S., noted a history that the veteran had been 
biopsied 15 years prior and was negative for carcinoma.  A 
July 1998 private examination report from the University of 
Texas Cancer Center reflects a diagnosis of chronic diffuse 
thickened leukoplakia of the oral cavity in a patient with a 
remote history of cigarette smoking.  

After a review of all the lay and medical evidence of record, 
whether or not specifically identified in this decision, the 
Board finds that a preponderance of the evidence demonstrates 
that the veteran's currently diagnosed disability of 
leukoplakia was not present during service or for many years 
thereafter and it is not linked to any incident of active 
duty or active duty for training service.  As indicated, 
service medical records are negative for complaints, clinical 
findings, or a diagnosis of leukoplakia.  With regard to the 
veteran's period of inactive duty service in 1967, the Board 
finds that the veteran did not incur an "injury" to the 
gums during this period of inactive duty service, so that 
service connection for any period of inactive duty for 
training service is not warranted.  See 38 U.S.C.A. § 101(22-
24).  

If, as in this veteran's case, chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  See 
38 C.F.R. § 3.303(b) (2003).  The evidence of record reflects 
that the veteran's leukoplakia was not diagnosed until many 
years after service.  Private medical records first show a 
diagnosis of leukoplakia in the 1990s, notably over 30 years 
after service separation.  For these reasons, the Board finds 
that the veteran did not experience continuous leukoplakia 
symptomatology in the post-service period until decades after 
service separation.  

On the question of whether the veteran's current leukoplakia 
is etiologically related to any injury or disease in service, 
the Board finds that the veteran did not have an injury or 
disease of the mouth during service to which the currently 
diagnosed leukoplakia could be related.  See 38 C.F.R. § 
3.303(d).  The evidence of clinical findings in service does 
not equate to a diagnosed "disability."  The clinical 
findings and the taking of photographs of the oral cavity in 
service on January 6, 1965 do not demonstrate the presence of 
leukoplakia in service.  Notwithstanding the veteran's 
assertions that a diagnosis of leukoplakia should somehow be 
"presumed" from this clinical testing in service, it is the 
province of health care professionals to enter a medical 
diagnosis (leukoplakia) and an opinion as to the relationship 
between a current disability and service.  See Grottveit, 5 
Vet. App. at 93; Espiritu at 494-95.  

With regard to history presented by the veteran at a May 1997 
private examination, of having had leukoplakia since the 
1960's, the record reflects that the private examiner, Dr. 
J.M.W., wrote down this history but did not otherwise offer 
an opinion as to etiology.  The listing of such 
symptomatology as a part of the history or complaints section 
of the examination report does not equate to a medical nexus 
opinion of etiology.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) ("a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional").  

Even assuming, arguendo, that the May 1997 report by Dr. 
J.M.W. constituted a medical etiology opinion, the opinion 
would have been based on an inaccurate history of leukoplakia 
in service.  The Court has held that the Board is not bound 
to accept medical opinions which are based on history 
supplied by the veteran where that history is unsupported by 
the medical evidence.  See Boggs v. West, 11 Vet. App. 334, 
340 (1998).  The Court has held that, while an examiner can 
render a current diagnosis based upon his examination of the 
veteran, without a thorough review of the record, an opinion 
regarding the etiology of the underlying condition can be no 
better than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).   

With regard to the veteran's period of inactive duty service 
in 1967, as there is no evidence of an "injury" to the gums 
during this period of inactive duty service, there is nothing 
in the Reserve service to which a medical opinion could 
relate the veteran's currently diagnosed leukoplakia.  See 38 
U.S.C.A. § 101(22-24). 
For these reasons, the Board finds that the criteria for 
entitlement to service connection for leukoplakia have not 
been met.  38 U.S.C.A. §§ 101, 1110; 38 C.F.R. 
§§ 3.102, 3.303.  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim for service connection for leukoplakia; however, as the 
preponderance of the evidence is against the veteran's claim, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this issue on that basis.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102. 


ORDER

Service connection for leukoplakia is denied.


REMAND

The veteran contends generally that his currently diagnosed 
hypertension began in service.  He points out that his 
"medical records show that" his blood pressure was 142/88.  
In his Application for Compensation, the veteran did not 
indicate the date his hypertension is alleged to have begun. 

The veteran's service medical records reflect that in 
February 1966 he was found physically qualified to perform 
sea or shore duties.  A May 1966 service separation 
examination clinically evaluated the veteran's vascular 
system as normal.  Systolic and diastolic blood pressure 
readings in May 1966 were 142/88.  

After the veteran separated from active duty service in May 
1966, a June 1967 Reserve service examination report reflects 
the veteran's history of high blood pressure; clinical 
findings of blood pressure ranges over a 3 day period ranged 
from systolic 124-158 and diastolic 86-103; and a diagnosis 
of hypertension.  An August 1967 Reserve medical record 
reflects further complaints and treatment for hypertension; 
the blood pressure readings at that time were 142/92, 148/90, 
142/88, 146/88, and 132/82.  The examiner concluded that the 
veteran did not have true arterial hypertension, but instead 
was vasomotor reactive.  The examiner noted that the history 
did not include any cardiovascular abnormality. 

The record reflects that the veteran currently has a 
diagnosis of hypertension.  Private treatment records dated 
from 1992 to 2002 reflect a current diagnosis of 
hypertension.  An April 2001 letter from a private physician, 
J.S.M., M.D., reflects the opinion that the veteran had "in 
the past" been misdiagnosed as being "vasomotor reactive"; 
and that the post-service medical records recorded after 
service in Vietnam document that the veteran has systolic 
hypertension.  

The evidence reflects no diagnosis of hypertension during the 
veteran's period of active service from May 1963 to May 1966.  
With regard to a presumptive service connection for 
hypertension as manifesting within one year of service, the 
regulation provides that in order to grant service connection 
on a presumptive basis, hypertension must manifest to a 
compensable degree within one year of service discharge.  See 
38 C.F.R. §§ 3.307, 3.309.  While a competent April 2001 
opinion indicates that the veteran did have hypertension in 
June 1967, leaving aside the question of whether it was 10 
percent disabling, it was more than one year from the 
veteran's discharge from 90 or more days of active duty in 
May 1966.  See 38 C.F.R. §§ 3.307, 3.309.  

However, the examination that first raised a question about a 
diagnosis of hypertension was a Reserve service examination 
in June 1967, and there is a medical opinion of record that 
confirms that suspicion.  It is not clear from the record 
whether the veteran was on active duty or inactive duty for 
training at that time.  In the context of reserve component 
service, the term "active military, naval or air service" 
includes any period of active duty for training in which the 
individual was disabled from a disease or injury (emphasis 
added) and any period of inactive duty training during which 
the individual was disabled from an injury, if that injury 
was incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24).  Active duty for training is defined as full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  38 U.S.C.A. § 101(22).  Inactive duty for training 
is defined as other than full-time duty performed by the 
Reserves.  38 U.S.C.A. § 101(23) (West 2002).  Under these 
circumstances, the Board finds that the question of whether 
the veteran was on active or inactive duty for training at 
the time of the June 27, 1967 examination must be clarified.  

The RO should also ensure compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)).  Also see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).

In view of the foregoing, the veteran's claim is remanded to 
the RO for the following actions:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on the 
claim.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The RO must confirm all of the 
veteran's active duty for training and 
inactive duty for training dates and 
specifically provide a finding of fact as 
to whether or not the veteran was on 
active duty for training at the time of 
his June 27, 1967 reserve examination. 

3.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.
 
4.  The RO should then readjudicate the 
claim for service connection for 
hypertension.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



